The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Michael Kent Goldman's resignation.
                SCR 98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.



                                                                              C.J.



                                                                               J.




                                                                               J.
                                                   Hardesty


                                                    I (LILA-02—y'         ,    J.
                                                   Parraguirre


                                                                               J.
                                                   Douglas




                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Michael Kent Goldman
                     Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A